Citation Nr: 0616889	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-35 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 through July 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In September 2005, the Board referred the claim of 
entitlement to service connection for generalized anxiety 
disorder to the RO.  To date this claim has not been acted 
upon.  It is again referred to the RO for appropriate action.


REMAND

The veteran is seeking service connection for pulmonary 
tuberculosis.  In the September 2005 Board remand, the RO was 
instructed to "readjudicate the claim on appeal with 
specific consideration of the provisions of 38 C.F.R. 
§§ 3.306(b)(2), 3.371, and 3.374."  In neither the September 
2005 letter to the veteran, nor the February 2006 
Supplemental Statement of the Case, does the AMC on behalf of 
the RO specifically address the veteran's claim under the 
specified regulations.  At no time was the veteran given 
notice, under 38 C.F.R. § 3.159, of what evidence was needed 
in order to establish service connection under those 
regulations.  As such, the AMC did not fully comply with the 
Board's remand order.  While the Board regrets the delay, 
another remand is required in order to comply with Board's 
order.  See Stegall v. West, 11 Vet. App. 268 (1998) (If any 
action required by a remand is not undertaken, or is taken in 
a deficient manner, appropriate corrective action should be 
undertaken.).  

In March 2005, the veteran testified as to his treatment in 
the tuberculosis ward at either Fort Meade, Maryland, or Fort 
Hood, Texas, in 1946, immediately following service.  
Evidence of such treatment is highly relevant to the 
veteran's effort to reopen his claim for service connection 
for pulmonary tuberculosis.  He stated that his service 
medical records are incomplete, but that he believes that his 
records were destroyed in the 1973 fire at the St. Louis 
National Personnel Records Center.  If so, under O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991), VA has a heightened 
obligation to assist the veteran and explain its findings and 
conclusions.  This duty to assist includes making as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, including VA medical 
facilities.  38 C.F.R. § 3.159(c)(2) (2005).  The record does 
not reflect that verification has been obtained that the 
records were indeed destroyed nor has an attempt been made to 
obtain records directly from Fort Meade or Fort Hood, or even 
attempt to verify dates of treatment in the tuberculosis ward 
at either installation.  There are no such records in the 
file, no requests in the file, and no negative responses in 
the file.  Thus, additional development is required.

During the pendency of this appeal, the Court issued two 
relevant decisions that effect this matter.  The decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require proper 
notice of the degree of disability and the effective date of 
an award.  Also, under Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006), there are new VA notice 
requirements for new and material evidence claims.  In 
particular, under Kent, VA must notify the veteran of the 
elements of his service connection claim and of the 
definition of "new and material evidence."  Kent also 
requires that VA give the veteran notice of precisely what 
evidence is necessary to reopen his claim, depending upon the 
basis of the previous denial.  The September 2005 letter 
complied with neither case.  Thus, corrective notice is 
required under both Kent and Dingess/Hartman before the claim 
to reopen service connection can be properly adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper notice 
pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), including, but not 
limited to:
   a) notice of the evidence necessary to 
establish service connection for 
tuberculosis under 38 C.F.R. 
§§ 3.306(b)(2), 3.371, and 3.374; and
   b) evidence necessary to reopen his 
claim may include previously considered 
evidence tending to show that pulmonary 
tuberculosis did not pre-exist service and 
was incurred therein or pre-existed 
service and was aggravated therein or was 
aggravated to a compensable degree within 
the presumptive period.
 
2.  Ensure that VA has met its duty to 
assist by making as many attempts as 
possible to obtain relevant treatment 
records from federal departments or 
agencies.  This includes attempts to 
obtain 1946 tuberculosis treatment records 
from the hospitals at Fort Meade, 
Maryland, and/or Fort Hood, Texas if the 
veteran's complete service record has 
indeed been destroyed.  Verification of 
the status of the veteran's records should 
be obtained from the National Personnel 
Records Center. 
 
4.  Only after VA gives appropriate notice 
and assistance to the veteran, 
readjudicate his claim to reopen service 
connection for pulmonary tuberculosis, 
specifically considering the provisions of 
38 C.F.R. §§ 3.306(b)(2), 3.371, and 3.374 
and the holding in Splane v. West 216 F. 
3d 1058 Fed.Cir. 2000) (noting presumption 
for chronic disease applies to service 
aggravation of a preservice condition, not 
just to service incurrence).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

